Citation Nr: 0108548	
Decision Date: 03/22/01    Archive Date: 03/29/01

DOCKET NO.  93-17 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUE

The propriety of a 10 percent initial rating for status post 
right Austin bunionectomy with K wire fixation.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

J.Horrigan, Counsel


INTRODUCTION

The veteran had active service from October 1989 to July 
1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1992 rating decision by the 
RO which granted service connection for a status post right 
Austin bunionectomy with K wire fixation and assigned a 10 
percent rating for this disability.  This case was remanded 
by the Board in June 1995 and February 1997 for additional 
development.  In October 1998 and October 1999, the Board 
again remanded this case to comply with due process 
requirements and requirements of precedent decisions of the 
United States Court of Appeals for Veterans Claims (Court) in 
Connolly v. Derwinski, 1 Vet. App. 566 (1991) and Hyson v 
Brown, 5 Vet. App. 262, 265, (1993).  The case is now before 
the Board for further appellate consideration.  


FINDINGS OF FACT

1. The veteran, without good cause, failed to report for a 
scheduled VA examination in conjunction with her claim for 
an increased initial rating for a status post right Austin 
bunionectomy with K wire fixation.  

2 The current evidence of record shows that the veteran's 
residuals of a status post right Austin bunionectomy with 
K wire fixation do not involve toe amputation, or result 
in more than moderate malunion of the metatarsal 
phalangeal joint of the right great toe, or equate to more 
than moderate injury to the right foot.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for an 
initial rating for status post right Austin bunionectomy with 
K wire fixation have not been met.  38 U.S.C.A. § 1155 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. Law, No. 
106-475 § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified 
as amended at 38 U.S.C. § 5107); 38 C.F.R. § 3.655, Part 4, 
4.71, Diagnostic Code 5280 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination and a claimant, without good cause, fails to 
report for such examination, or reexamination, action shall 
be taken in accordance with paragraph (b) or (c) of this 
section as appropriate.  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  For 
purposes of this section, the terms examination and 
reexamination include periods of hospital observation when 
required by VA.  When a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  When the examination was scheduled in 
conjunction with any other original claim, a reopened claim 
for a benefit which was previously disallowed, or a claim for 
increase, the claim shall be denied. 38 C.F.R. § 3.655 
(2000).  

38 U.S.C.A. § 1155 (West 1991); and 38 C.F.R. Part 4 (2000) 
provide that disability evaluations are determined by the 
application of a schedule of ratings which is based on the 
average impairment of earning capacity.  

The veteran has been assigned a 10 percent rating under the 
provisions of 38 C.F.R. § 4.71, Diagnostic Code 5280.  Such a 
rating contemplates unilateral hallux valgus if operated on 
with resection of a metatarsal head or severe unilateral 
hallux valgus or, if equivalent to the amputation of the 
great toe.  Under the criteria of Diagnostic Code 5283 a 
rating of 10 percent may be assigned if there is moderate 
malunion or nonunion of the tarsal or metatarsal bones.  A 20 
percent rating is warranted under Diagnostic Code 5283 if 
there is moderately severe malunion or nonunion of the tarsal 
or metatarsal bones.  A 30 percent rating is warranted under 
Diagnostic Code 5283 if there is severe malunion or nonunion 
of the tarsal or metatarsal bones.  Under the criteria of 
Diagnostic Code 5284, a 10 percent rating is assigned for 
moderate residuals of a foot injury.  A 20 percent rating is 
assigned under Diagnostic Code 5284 for moderately severe 
residuals of a foot injury.  A 30 percent rating is assigned 
under Diagnostic Code 5284 for severe residuals of a foot 
injury.  A 30 percent rating may also be assigned under 
Diagnostic Code 5171 if there has been amputation of the 
great toe with removal of the metatarsal head.  

Review of the veteran's service medical records reveals 
considerable treatment for complaints of right bunion pain.  
In June 1991 she underwent a right Austin bunionectomy with 
K-wire fixation.  In a rating action of August 1992, the RO 
granted service connection for a status post right Austin 
Bunionectomy with K-wire fixation and assigned a 10 percent 
rating for this disability, effective from July 30, 1992.  

A VA examination of the veteran's feet was requested in 
February 1993.  There is a March 1993 computer generated 
document in the claims file that indicates that the veteran 
failed to report for this examination.  

VA outpatient clinical records reflect outpatient treatment 
in November 1993 for complaints of continuing pain in the 
right foot.  The assessment was minimal hallux valgus.  

Pursuant to a Board remand of June 1995, the veteran was 
afforded a VA examination of her service connected foot 
disability in January 1996.  On examination she complained of 
pain and swelling in the right "metacarpal" phalangeal 
joint if she stood for any extended period of time.  She said 
that she could not wear certain types of shoes since her 
surgery.  Evaluation revealed demonstrable tenderness over 
the first "metacarpal phalangeal joint" on palpation with a 
medial defect of the "metacarpal phalangeal joint."  It was 
reported that standing, squatting, pronation and supination 
were normal and the veteran could rise on her toes and rock 
on her heels.  There was an indentation over the medial 
surface of the right first metatarsal with the great toe in 
place.  There was some scarring over the right first 
metatarsal.  Normal vascularity of the right foot was 
reported.  The diagnosis was postoperative right Austin 
bunionectomy with partial union of the great toe to the 
metatarsal phalangeal joint.  

In February 1997, the Board again remanded this case for, 
among other things, an examination of the veteran's service 
connected foot disability that would comply with the 
requirements of the Court in DeLuca v. Brown, 8 Vet. App. 202 
(1995), which required an examination which would provide 
clinical data in regard to limitation of motion due to pain 
on use, including flare-ups, weakened movement, excess 
fatigability, and/or incoordination.  38 C.F.R. §§ 4.40, 4.45 
(2000).  The record contains a computer generated document 
indicating that the veteran failed to report for this 
examination which was scheduled in July 1997.  A further 
computer generated document is of record indicating that the 
veteran again failed to report for a VA examination of her 
service connected foot disability that was scheduled in 
February 1998.  

Since the veteran was not previously advised of the 
consequences under the provisions of 38 C.F.R. § 3.655(b) of 
her failure to report for a VA examination of her service 
connected foot disorder, the Board again remanded this case 
in October 1998 in order, among other things, that she could 
be so advised and in order that she could again be scheduled 
for a VA examination of this disability.  The Board 
instructed the RO that, should the veteran fail to report for 
the scheduled VA examination of her service connected foot 
disability, her claim for an increased rating was to 
adjudicated under the provisions of 38 C.F.R. § 3.655, and 
the veteran and her representative provided with a 
supplemental statement of the case.  The record contains 
computer generated documents that indicate that the veteran 
failed to report for a January 1999 VA examination of her 
service connected foot disability and again failed to report 
for a VA examination of this disability scheduled in April 
1999.  

Thereafter, the RO failed to make a determination of her 
claim under 38 C.F.R. §  3.655 and to afford the veteran a 
supplemental statement of the case providing notice of her 
failure to appear for the VA examinations scheduled in 
January 1999 and April 1999 and the determination of her 
claim under 38 C.F.R.§  3.655.  Therefore, the Board again 
remanded this case in October 1999 so that these actions 
could be accomplished by the RO.  This development was 
accomplished by the RO in a March 2000 supplemental statement 
of the case sent to the veteran at her residential address of 
record.  

It is apparent from the above that the veteran has failed to 
report for several VA examinations of her service connected 
foot disability which were scheduled in conjunction with her 
claim for an increased rating for this disability and that 
such an examination was necessary for the proper adjudication 
of this claim.  The record contains no evidence that 
indicates that the veteran had good cause for her failure to 
appear for a VA examination of her foot disability.  Under 
such circumstances, the provisions of 38 C.F.R. § 3.655 
specifically direct that the veteran's claim for an increased 
rating for her service connected foot disability shall be 
rated based on the evidence of record.  

In this regard, the Board finds that the RO has met its duty 
to assist the appellant in the development of this claim 
under the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  She was given notice of the 
information, lay and medical, needed to substantiate her 
claim, and afforded a reasonable period of time within which 
to do so.  In order to assist VA to properly evaluate her 
claim for a higher rating, she was scheduled for VA 
examinations on a number of occasions but failed to report.  
There appears to be no other evidence outstanding which has 
not been requested.  Under these circumstances, even though 
the RO did not have the benefit of the explicit provisions of 
the Veterans Claims Assistance Act, VA's duties have been 
fulfilled and another remand would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).  
Further development and further expending of VA's resources 
are not warranted.  

The evidence of record does not show that the veteran's right 
Austin bunionectomy involved amputation of the right great 
toe, or symptoms equivalent thereof.  Therefore, the 
provisions of Diagnostic Code 5171 are not applicable here.  
In addition, the record as it now stands contains no findings 
indicating that the veteran has more than moderate malunion 
or nonunion of the tarsal or metatarsal bones of her right 
great toe.  On the January 1996 VA examination, the examining 
physician described only partial nonunion of the great toe to 
the metatarsal phalangeal joint.  Since that is the case, an 
evaluation in excess of 10 percent is not warranted for the 
veteran's residuals of right Austin Bunionectomy under 
Diagnostic Code 5283.  As a result of the veteran's failure 
to report for scheduled examination, or provide private 
medical records, there is no more current evidence showing 
that the veteran's symptoms due to residuals of her right 
Austin bunionectomy equate to more than a moderate foot 
injury.  The Board notes in this regard that during the 
veteran's last VA examination of her right foot in January 
1996, she could rise on her right toes and rock on her heels.  
Standing, squatting, pronation and supination were normal.  
The only positive findings in regard to the veteran's right 
foot was tenderness over an indentation over the medial 
surface of the right first metatarsal with the great toe in 
place.  Vascularity in the foot was described as normal.  
Since the evidence does not show symptomatology indicative of 
moderately severe injury to the right foot, an evaluation in 
excess of 10 percent is therefore not warranted under 
Diagnostic Code 5284.  

In view of the above, the Board concludes that the currently 
available evidence of record does not support an evaluation 
in excess of 10 percent for the residuals of the veteran's 
right Austin bunionectomy.  While a current examination may 
have shown otherwise, the veteran chose not to report for any 
of the recently scheduled examinations of her right foot 
disability, and the provisions of 38 C.F.R. § 3.655 therefore 
requires the Board to evaluate her right Austin bunionectomy 
on the currently available evidence.  In reaching this 
determination, the Board acknowledges that the veteran's 
claims file does not contain a copy of a notification letter 
to the veteran informing her of the time, date, place of any 
of the VA examinations scheduled in connection with her claim 
for an increased rating for her service connected foot 
disability.  However, there is a presumption of regularity of 
the administrative process in the absence of clear evidence 
to the contrary and no such evidence is of record.  See 
Mindenhall v. Brown, 7 Vet. App. 271 (1994).  There is no 
suggestion in the record that the veteran was not provided 
notice of the examinations.  The Board also notes, in 
reaching this determination, that the VA's duty to assist the 
veteran in the development of facts pertinent to her claim is 
not a one-way-street.  See Wood v Derwinski, 1 Vet. App. 190 
(1991).  In view of her failure without good cause to appear 
for a VA examination scheduled in conjunction with, and 
necessary for the adjudication of her claim, an increased 
initial rating in excess of 10 percent for her service 
connected status post right Austin bunionectomy with K wire 
fixation must be denied on the basis of the current evidence.  
38 C.F.R. § 3.655(b).  


ORDER

An initial rating in excess of 10 percent for status post 
right Austin bunionectomy with K wire fixation is denied.  



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals



 

